         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 1 of 19 Page ID #:1788


            1    MAURICE SUH, SBN 147485
                   msuh@gibsondunn.com
            2    KAHN A. SCOLNICK, SBN 228686
                   kscolnick@gibsondunn.com
            3    VANESSA A PASTORA, SBN 277837
                   vpastora@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    Attorneys for Plaintiffs INDUSTRIAL BANK
                 OF KOREA; NONGHYUP BANK; KEB HANA
            8    BANK; KOOKMIN BANK
            9
                                       UNITED STATES DISTRICT COURT
          10
                                     CENTRAL DISTRICT OF CALIFORNIA
          11
                                                WESTERN DIVISION
          12
                 INDUSTRIAL BANK OF KOREA, an             CASE NO. 2:17-cv-07646-MWF (JPRx)
          13     agency or instrumentality of the
                 Republic of Korea; NONGHYUP              SUPPLEMENTAL JOINT RULE 26(f)
          14     BANK, a corporation of the Republic of   REPORT
                 Korea; KEB HANA BANK, a
          15     corporation of the Republic of Korea;    Scheduling Conference:
                 KOOKMIN BANK, a corporation of the
          16     Republic of Korea,                       Date:    October 15, 2018
                                                          Time:    11:00 a.m.
          17                      Plaintiffs,             Place:   Courtroom 5A
                                                          Judge:   Hon. Michael W. Fitzgerald
          18          v.
          19     ASI CORPORATION, a Delaware
                 Corporation; ASI COMPUTER
          20     TECHNOLOGIES, INC., a California
                 Corporation; BILL CHEN, an
          21     individual; HENRY CHEN a/k/a HUNG
                 CHEN, an individual; FRANCES
          22     CHOU a/k/a FRANCES MEILING
                 CHOU, an individual; CHRISTINE
          23     LIANG a/k/a CHRISTINE LI-YIN
                 LIANG a/k/a LI YIN CHU, an
          24     individual; NEWEGG, INC., a Delaware
                 Corporation; MAGNELL ASSOCIATE
          25     INC., DBA NEWEGG.COM and ABS
                 COMPUTER TECHNOLOGIES, a
          26     California Corporation; and DOES 1
                 through 10, inclusive,
          27
                                  Defendants.
          28

Gibson, Dunn &
Crutcher LLP

                                    SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 2 of 19 Page ID #:1789


            1            Counsel for Plaintiffs Industrial Bank of Korea (“IBK”), Nonghyup Bank
            2    (“NH”), KEB Hana Bank (“KEB Hana”), and Kookmin Bank (“KB”) (collectively,
            3    “Plaintiffs” or “Banks”), and for Defendants ASI Corporation, ASI Computer
            4    Technologies, Inc. (together, “ASI”), Christine Liang, Henry Chen, Newegg Inc.
            5    (“Newegg”), and Magnell Associate, Inc. (“Magnell”) (collectively, “Defendants”)
            6    conferred on September 24, 2018, pursuant to Federal Rule of Civil Procedure 26(f),
            7    the Central District’s Local Rule 26-1, and this Court’s Orders Setting the Scheduling
            8    Conference (Docs. 76, 87). The Parties hereby submit this supplemental Rule 26(f)
            9    Joint Scheduling Conference Report—this supplemental report replaces the
          10     Rule 26(f) Report filed on October 1, 2018, which did not include the portions of the
          11     report submitted by Defendants ASI and Ms. Liang.1 Plaintiffs and Defendants ASI
          12     and Ms. Liang further conferred on October 4, 2018, October 9, 2018, and October 10,
          13     2018.
          14     1.      STATEMENT OF THE CASE
          15             According to their Second Amended Complaint (“SAC”), the Banks allege that
          16     Defendants issued fraudulent purchase orders and other documents to Moneual, Inc.
          17     (“Moneual”), an electronics manufacturer, for the purported purchase of home theater
          18     personal computers (“HTPCs”), which Moneual used to obtain loans from the Banks
          19     by selling them export receivables backed by the fraudulent purchase orders. Moneual
          20     and Defendants then allegedly engaged in a classic Ponzi scheme, issuing additional
          21     fraudulent purchase orders and selling them to the Banks to repay the Banks for the
          22     previous receivables they had purchased. For their participation, Defendants
          23     purportedly received kickbacks from Moneual.
          24             ASI is a wholesale distributor of computer products that, together with four of
          25     its executives/agents, became involved in the scheme at some point between 2006 and
          26
                  1
          27          On October 4, 2018, the Court granted Newegg and Magnell’s Motion to Dismiss
                      the Second Amended Complaint without leave to amend. (Doc. 91.) This Report
          28          therefore omits discussion of Newegg and Magnell.

Gibson, Dunn &
Crutcher LLP                                                  2
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 3 of 19 Page ID #:1790


            1    2010. At first, ASI received goods from Moneual and resold them to various paper
            2    companies, but eventually, the transfer of goods took place on paper only.
            3            Defendant Henry Chen denies participating in Moneual’s fraudulent scheme or
            4    accepting bribes from Moneual. No action or inaction by Henry Chen caused or
            5    contributed to Plaintiffs’ damages.
            6            Defendants ASI and Ms. Liang deny the allegations in the Second Amended
            7    Complaint and deny having any knowledge of Moneual’s scheme. They assert that
            8    depositions taken in a related matter of Moneual’s employees/officers, including that
            9    of former CEO HS Park and former Vice President Chol Wook (“Charlie”) Shin, and
          10     Defendant Chou, undermine Plaintiffs’ claims against them.
          11             Defendants ASI and Ms. Liang also contend that Plaintiffs have not alleged they
          12     ever communicated with anyone from ASI whether by letter, email, telephone, text
          13     message, or in person, prior to issuing factoring loans to Moneual, and that the
          14     criminal judgment against Harold Park and his accomplices from South Korea reflects
          15     that Moneual bribed four officers of the Korea Trade Insurance Corporation
          16     (“KSURE”) including its President, for strong credit reports and an increase in
          17     Moneual’s trade credit insurance line. Defendants ASI and Ms. Liang contend it was
          18     this information, combined with direct misrepresentations by Moneual to Plaintiffs,
          19     which Plaintiffs relied upon in issuing the factoring loans, not anything ASI did or
          20     said.
          21             Defendant Frances Chou contends that she was acting under ASI’s supervision
          22     to process the Moneual-ASI purchases orders, which were finalized and approved by
          23     ASI’s Chinese team and upper management. She only transmitted approved purchase
          24     order numbers to Moneual, never signed any purchase orders or SPIs (her signature
          25     was forged), and has no knowledge of the alleged kickbacks involving Mr. Park.
          26     2.      SUBJECT MATTER JURISDICTION
          27             This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
          28     § 1332(a)(4). Plaintiffs are agencies or instrumentalities of the Republic of Korea or

Gibson, Dunn &
Crutcher LLP                                                  3
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 4 of 19 Page ID #:1791


            1    incorporated under the laws of the Republic of Korea, a foreign state, and Defendants
            2    are citizens of Delaware and California. Complete diversity of citizenship therefore
            3    exists between the parties. The amount in controversy in this action exceeds $75,000
            4    exclusive of interest and costs. The Parties do not dispute the Court’s subject matter
            5    jurisdiction over this action.
            6    3.      LEGAL ISSUES
            7            The legal issues in this case center on Plaintiffs’ claims against Defendants,
            8    including:
            9         • whether Defendants defrauded the Banks by knowingly or negligently
          10             misrepresenting, concealing, or failing to disclose facts that were material to the
          11             Banks’ decision to purchase Moneual’s export receivables;
          12          • whether Defendants aided and abetted Moneual in carrying out fraud by
          13             knowingly providing substantial assistance;
          14          • whether Defendants conspired with Moneual to commit fraud;
          15          • whether the Banks’ reliance on the Defendants’ misrepresentations was
          16             justifiable;
          17          • whether the Banks were damaged as a proximate result of Defendants’
          18             misrepresentations and concealments;
          19          • whether Defendants’ actions were unfair, unlawful, and/or fraudulent under
          20             California’s Unfair Competition Law (“UCL”);
          21          • whether any damages suffered by the Banks was caused by KSURE;
          22          • whether the Banks’ reliance upon the representations of Moneual was
          23             justifiable;
          24          • whether the Banks’ reliance upon the representations of Moneual caused
          25             damages;
          26          • whether the Banks’ acted reasonably in mitigating the Banks’ purported
          27             damages; and
          28

Gibson, Dunn &
Crutcher LLP                                                   4
                                        SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 5 of 19 Page ID #:1792


            1         • whether the Banks’ claims, filed October 18, 2017, are barred by the applicable
            2            three-year statute of limitations.
            3            The Parties anticipate potential issues involving international discovery and
            4    admissibility of evidence from alleged statements made in foreign, criminal
            5    investigations. The Parties are not presently aware of other significant legal issues,
            6    and reserve the right to amend this list as the litigation progresses.
            7    4.      PARTIES AND EVIDENCE
            8            A.    Parties and Corporate Affiliates
            9            Plaintiffs IBK, NH, KEB Hana, and KB are four banks incorporated under the
          10     laws of the Republic of Korea whose primary services include, among other things,
          11     lending and cash management. Pursuant to their Corporate Disclosure Statement,
          12     Plaintiffs identified the following subsidiaries, parents, and affiliates: (1) NongHyup
          13     Financial Group Inc. (Parent Company of NH); (2) The National Agricultural
          14     Cooperative Federation (Parent Company of NongHyup Financial Group Inc.); (3)
          15     Hana Financial Group Inc. (Parent Company of KEB Hana); and (4) KB Financial
          16     Group Inc. (Parent Company of KB). (Doc. 4.)
          17             Defendants ASI Corporation and ASI Computer Technologies (together, “ASI”)
          18     are American corporations engaged in the wholesale business of distributing computer
          19     software, hardware, and accessories in four different countries. Pursuant to their
          20     Corporate Disclosure Statements, ASI Corporation and ASI Computer Technologies
          21     certify they have no parent corporation and that no publicly held corporation holds
          22     10% or more of their stock. (Docs. 26, 27.) ASI Corporation states it was dissolved in
          23     2001. (Doc. 27.)
          24             Plaintiffs have also brought suit against four individuals affiliated with ASI: (1)
          25     Bill Chen, who Plaintiffs allege was Chief Financial Officer and/or Vice President of
          26     Finance of ASI; (2) Henry Chen, also known as Hung Chen, Vice President of
          27     Business Development; (3) Frances Chou, also known as Me Ling Chou or Frances
          28     Meiling Chou, who Plaintiffs allege was a director and agent of ASI; and (4) Christine

Gibson, Dunn &
Crutcher LLP                                                   5
                                        SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 6 of 19 Page ID #:1793


            1    Liang, also known as Christine Li-Yin Liang or Li Yin Chu, who Plaintiffs allege was
            2    Chief Executive Officer and/or President of ASI.
            3          B.      Evidence
            4          Percipient witnesses include the following:
            5               • Bill Chen
            6               • Henry Chen
            7               • Frances Chou
            8               • Christine Liang
            9               • Marcel Liang
          10                • Fred Chang
          11                • H.S. Park
          12                • Shi-Young Park
          13                • Chul-Wook (“Charlie”) Shin
          14                • Jeff Kim
          15                • Kyung-Sik Kang
          16                • Sung Hoon Kang
          17                • Sohee Kim
          18                • Jong-heon Lee
          19                • Gyewon Chun
          20                • Bomi Cho
          21                • Chang-il Choi
          22                • Employees of KSURE during the relevant time period;
          23                • Representatives of each Plaintiff with knowledge of Plaintiffs’
          24                   communications or transactions with Moneual;
          25                • Employees of NH’s Guro Branch during the relevant time period;
          26                • Employees of KEB Hana’s Gasan Digital Station Branch during the
          27                   relevant time period;
          28

Gibson, Dunn &
Crutcher LLP                                                 6
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 7 of 19 Page ID #:1794


            1              • Employees of KB’s Yeongdeungpo Hi-Tech Branch during the relevant
            2                  time period;
            3              • Employees of IBK’s Guro Dong Branch during the relevant time period;
            4              • Employees in NH’s credit and/or loan departments during the relevant
            5                  time period;
            6              • Employees in KEB Hana’s credit and/or loan departments during the
            7                  relevant time period;
            8              • Employees in KB’s credit and/or loan departments during the relevant
            9                  time period; and
          10               • Employees in IBK’s credit and/or loan departments during the relevant
          11                   time period.
          12     The Parties reserve the right to amend their list of percipient witnesses as the case
          13     progresses.
          14           The key documents/categories of documents known at this time are:
          15               • The OEM Supply Agreement Moneual and ASI entered into on
          16                   November 1, 2013, and any related documents;
          17               • Documents related to export factoring agreements between Moneual and
          18                   the Banks;
          19               • Documents related to criminal investigations and/or proceedings in Korea
          20                   involving Moneual, including the transcript of HS Park’s testimony in the
          21                   criminal proceeding;
          22               • Documents related to customs investigations in Korea involving Moneual,
          23                   including the investigation conducted by the Korean Customs Service;
          24               • Documents concerning the Financial Supervisory Service’s (“FSS’s”)
          25                   investigation of Moneual’s scheme;
          26               • Documents related to any civil proceedings in Korea related to Moneual
          27                   and the fraudulent scheme;
          28

Gibson, Dunn &
Crutcher LLP                                                  7
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 8 of 19 Page ID #:1795


            1         • Documents related to bankruptcy proceedings in Korea involving
            2            Moneual;
            3         • Documents concerning the insurance policies KSURE issued to the Banks
            4            for transactions between Moneual and ASI;
            5         • Documents concerning settlement agreements between Plaintiffs and
            6            KSURE related to or in any way involving transactions between Moneual
            7            and ASI;
            8         • Documents concerning Plaintiffs’ interactions and communications with
            9            Moneual;
          10          • Purchase orders, invoices, confirmation letters, and SPIs related to
          11             Moneual’s transactions with ASI, and related documents;
          12          • Documents concerning Advance Global Group Pte Ltd. of Hong Kong,
          13             Polaris Media Research Inc., Media Research Holding Limited, and PK
          14             Paradigms Holdings Ltd., and their existence as corporate entities;
          15          • Documents from the Defendants concerning any revenue they received
          16             from Moneual, including but not limited, to the wire transfers Moneual
          17             made to the individual Defendants;
          18          • Documents related to ASI’s business and finances;
          19          • Documents related to ASI’s agents’ or representatives’ personal
          20             relationships, business, and finances;
          21          • Documents related to Moneual’s business and finances;
          22          • Documents related to Moneual’s agents’ or representatives’ personal
          23             relationships, business, and finances;
          24          • Transcripts from the depositions of Harold Park and Charlie Shin taken in
          25             South Korea in 2018; and
          26          • Banks’ litigation files relating to their lawsuits against KSURE over the
          27             past year for damages arising out of the Moneual scandal.
          28

Gibson, Dunn &
Crutcher LLP                                            8
                                 SUPPLEMENTAL JOINT RULE 26(f) REPORT
         Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 9 of 19 Page ID #:1796


            1    The Parties reserve the right to amend this list as discovery begins and as the litigation
            2    progresses. The Parties further reserve the right to challenge the admissibility and/or
            3    discoverability of the aforementioned documents.
            4    5.       DAMAGES
            5             Plaintiffs estimate their total damages against ASI and the individual Defendants
            6    at a minimum amount of $131,626,600 plus interest according to proof. Specifically,
            7    IBK estimates its damages at $83,469,800, NH at $9,983,000, KEB Hana at
            8    $17,850,200, and KB at $20,323,600.
            9             Plaintiffs are also seeking punitive damages in an amount to be determined at
          10     trial.
          11              Defendants deny that Plaintiffs have suffered any cognizable damages as a result
          12     of their conduct.
          13     6.       INSURANCE
          14              Plaintiffs brought suit against their insurer KSURE in South Korea to determine
          15     coverage for the fraudulent transactions. In July 2018, Plaintiffs and KSURE reached
          16     an agreement with respect to coverage.
          17              The ASI Defendants have an insurance policy applicable to the claims in this
          18     action, but to date, ASI Defendants’ insurance carrier has denied coverage.
          19     7.       MOTIONS
          20              Counsel for the ASI Defendants intends to file with the Court a Motion to Stay
          21     Requests for Production and Depositions, in light of upcoming trials in two related
          22     matters: (1) The Export-Import Bank of Korea v. ASI Corporation, et al., 2:16-cv-
          23     02056-MWF-JPR (“KEXIM Matter”), and (2) Seok Kang, as Trustee on behalf of KT
          24     Engcore Corporation v. ASI Corporation, et al., Case No. RG 16818221 (“KT
          25     Matter”). In connection with that Motion, the ASI Defendants plan to produce all
          26     transcripts of depositions taken and all documents already produced in the KEXIM
          27     Matter and the KT Matter along with the accompanying requests for production and
          28

Gibson, Dunn &
Crutcher LLP                                                  9
                                        SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 10 of 19 Page ID #:1797


            1    responses. Plaintiffs are evaluating ASI’s proposal, and the Parties will meet and
            2    confer, which may obviate the need for ASI’s Motion.
            3    8.    MANUAL FOR COMPLEX LITIGATION
            4          Plaintiffs, Henry Chen, and Frances Chou contend the procedures of the Manual
            5    for Complex Litigation are inapplicable to this case.
            6          Defendants ASI and Ms. Liang are still evaluating this issue. This case will be
            7    similar to the KEXIM Matter multiplied by four since there are four banks suing.
            8    9.    STATUS OF DISCOVERY
            9          No discovery has been taken to date. The Parties plan to exchange initial
          10     disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) on October 8, 2018.
          11     10.   DISCOVERY PLAN
          12           Pursuant to Federal Rule of Civil Procedure 26(f)(3) and Local Rule 26-1(f), the
          13     Parties propose the discovery plan below:
          14           A.     Proposed Changes to Timing, Form, or Requirement for Disclosures
          15                  Under Rule 26(a)
          16           Pursuant to Rule 26(a)(1)(A), Plaintiffs provided their Initial Disclosures on
          17     October 8, 2018, “at or within 14 days [of their] Rule 26(f) conference,” which began
          18     on September 24, 2018. Defendants ASI and Ms. Liang have indicated that they will
          19     provide their Initial Disclosures within two (2) days of the filing of this Supplemental
          20     Joint Rule 26(f) Report.
          21           As indicated in the attached Schedule of Pretrial and Trial Dates Worksheet, the
          22     Parties propose exchanging expert disclosures according to the deadlines contemplated
          23     by Rule 26(a)(2)(D) and 26(a)(3)(B), respectively. The Parties do not presently
          24     anticipate any changes to the timing, form, or requirement for disclosures.
          25           B.     Subjects and Timing of Discovery
          26           Plaintiffs anticipate seeking discovery on all facts relating to Defendants’
          27     alleged scheme of using fraudulent transactions and guaranties to extract loans from
          28     the Banks. To this end, discovery will be needed on at least the following subjects:

Gibson, Dunn &
Crutcher LLP                                                 10
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 11 of 19 Page ID #:1798


            1    (1) Defendants’ transactions with Moneual (including but not limited to any purchase
            2    orders, SPIs, confirmation letters, sales agreements, guaranties, invoices, shipments,
            3    payments, and customer distribution lists); (2) Defendants’ use of subsidiaries and
            4    affiliate companies to execute the alleged transactions; and (3) the Banks’ factoring of
            5    Moneual’s receivables, backed by Defendants’ transactions.
            6          At this time, ASI anticipates seeking discovery regarding: (1) any reports issued
            7    to Plaintiffs by the FSS related to Moneual; (2) any disciplinary reports the Banks
            8    issued to their employees in connection with the loans issued to Moneual, including
            9    the personnel files of all employees who were subject to discipline or potentially
          10     subject to discipline; (3) any notices from KSURE regarding insurance coverage
          11     including, but not limited to, the October 13, 2014 notice to the Banks of suspension of
          12     trade credit insurance by KSURE; (4) the Banks’ internal audit reports related to
          13     Moneual; and (5) documents related to the Banks’ litigation against KSURE in South
          14     Korea.
          15           The Parties expressly reserve their objections to the discoverability, relevance,
          16     and admissibility of documents and information relating to the foregoing subjects. The
          17     Parties also reserve the right to seek discovery on additional subjects if the need arises
          18     during the course of this case.
          19           At this time, the Parties do not anticipate that discovery will need to be
          20     conducted in phases—beyond conducting fact discovery before conducting expert
          21     discovery—or need to be limited to or focused on particular issues.
          22           The anticipated timing on discovery is laid out in the attached Schedule of
          23     Pretrial and Trial Dates Worksheet.
          24           C.     Issues Regarding Discovery
          25                  i.     Electronically Stored Information (“ESI”)
          26           The Parties have agreed to enter into an e-discovery protocol to govern the
          27     production of ESI. The Parties plan to file a stipulation with the Court as soon as the
          28     agreement is finalized.

Gibson, Dunn &
Crutcher LLP                                                 11
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 12 of 19 Page ID #:1799


            1                 ii.    Preservation of Relevant Information
            2          Counsel for the Banks informed the other Parties that most, if not all, of the
            3    Banks have standard policies in place that require the Banks to wipe all information on
            4    an employee’s computer when an employee transfers positions, is terminated, or
            5    otherwise departs.. The Banks have issued litigation holds to relevant custodians to
            6    prevent any further destruction of relevant information.
            7          ASI notes that in the KEXIM case, defendants were prevented the opportunity to
            8    discover information on hard drives of former employees because of the Export Import
            9    Bank of Korea’s policy on ESI. Accordingly, ASI has concerns regarding Plaintiffs’
          10     policies on ESI on computers/laptops/hard drives of their former employees. ASI
          11     brings the Court’s attention to the fact that Plaintiffs filed this action nearly three years
          12     after the criminal proceedings against Harold Park and Charlie Shin, which raises
          13     concerns by defendants that the gap in time may have resulted in the irretrievable
          14     deletion of ESI. Any failure to preserve ESI would greatly prejudice defendants.
          15     Defendants also note that Plaintiffs have already litigated an action against KSURE
          16     regarding the same transactions in South Korea, which suggests that ESI should have
          17     been preserved during that litigation. Plaintiffs note that, as they have informed
          18     Defendants, all documents and ESI collected in connection with the litigation against
          19     KSURE have been preserved.
          20                  iii.   Personal Information Protection Act (“PIPA”)
          21           The Parties are currently discussing the implications of South Korea’s Personal
          22     Information Protection Act (“PIPA”) on discovery and may file a stipulation as to how
          23     they plan to handle issues related to or arising from PIPA’s application. For their part,
          24     Plaintiffs are currently procuring consents required by PIPA to collect information
          25     from relevant employees.
          26           The parties in the related KEXIM Matter filed a stipulation with the Court in
          27     that matter dealing with the issue. Defendants ASI and Ms. Liang contend that
          28

Gibson, Dunn &
Crutcher LLP                                                  12
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 13 of 19 Page ID #:1800


            1    pursuant to Supreme Court precedent, foreign statutes such as PIPA may not be relied
            2    upon to avoid discovery under the Federal Rules of Civil Procedure.
            3                 iv.   Protocol for Translations
            4          The Parties are currently discussing the proper protocol for objecting to
            5    translations during a deposition, and how to manage costs associated with translating
            6    documents. Should the Parties reach an agreement, they intend to file a stipulation
            7    with the Court memorializing that agreement.
            8          Defendants ASI and Ms. Liang contend a protocol for objecting to interpretation
            9    at deposition is essential since considerable time was lost at depositions in the KEXIM
          10     Matter over disagreements between the main interpreter, the “check” interpreter, and
          11     counsel over minute issues of translation.
          12                  v.    Deposition Locations
          13           The Parties are currently discussing where they will depose various witnesses,
          14     given that many witnesses live in Korea and Hong Kong.
          15           Defendants ASI and Ms. Liang contend all party depositions must take place in
          16     the Central District of California, including individuals produced as persons most
          17     qualified, since this is where Plaintiffs filed suit. Defendants have suggested Honolulu
          18     as the location for depositions of lower level employees of the Banks.
          19           D.     Privilege and Protection
          20           The Parties agree that an order should be entered in this action to protect against
          21     the inadvertent disclosure of privileged information pursuant to Federal Rule of
          22     Evidence 502. The Parties intend to submit a proposed stipulated protective order for
          23     the Court’s approval.
          24           E.     Changes to Limitations on Discovery
          25           Other than the foreign language issue discussed in Section 19 below, Plaintiffs
          26     and Frances Chou do not believe that any other limitation or modifications to the
          27     discovery rules are necessary at this time.
          28

Gibson, Dunn &
Crutcher LLP                                                   13
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 14 of 19 Page ID #:1801


            1          Defendants ASI, Ms. Liang, and Henry Chen contend that they have already
            2    responded to multiple rounds of the same discovery in the KEXIM, Kang, and the
            3    Zalman Matters pending in Los Angeles Superior Court. The ASI Defendants propose
            4    that the Parties try to work in good faith towards potentially adopting the
            5    interrogatories, requests for admission, and responses to the same from other matters
            6    into this case so that the Parties can avoid duplication of efforts. Defendants ASI and
            7    Ms. Liang are considering filing a Motion for a Stay on Requests for Production of
            8    Documents and Depositions in this matter due to trials in the KEXIM and Kang
            9    Matters if the Parties are unable to work one out. Many of the witnesses are the same,
          10     and they have already had their depositions taken on multiple occasions. Some of
          11     these witnesses will be testifying at trial in the KT Matter in October 2018 and at trial
          12     in the KEXIM Matter in January 2019 and they cannot be in two places at once.
          13           Plaintiffs plan to work with Defendants ASI, Ms. Liang, and Henry Chen on the
          14     discovery issues noted above and will consider the proposal of a mutual stay on
          15     discovery.
          16           Defendants ASI and Ms. Liang also propose expanding the number of
          17     depositions allowed. Defendants propose a limit of eight (8) depositions per plaintiff,
          18     to accommodate the need to depose PMKs for each of the four (4) plaintiff banks.
          19     Defendants understand that the Banks’ claims are based on different transactions,
          20     therefore necessitating multiple depositions to fully discover Plaintiffs’ bases for the
          21     claims and prepare for their defense to the individual banks’ claims. This position was
          22     recently made known to Plaintiffs’ counsel, so the Parties are just beginning the meet
          23     and confer process regarding this particular issue.
          24           Defendants ASI and Ms. Liang also propose removing expert depositions from
          25     the ten (10) or modified deposition limit in this action. Defendants feel it is prejudicial
          26     to include the expert depositions in the ten (10) deposition limit, given the possibility
          27     that Plaintiffs may retain multiple experts. This position was recently made known to
          28

Gibson, Dunn &
Crutcher LLP                                                 14
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 15 of 19 Page ID #:1802


            1    Plaintiffs’ counsel, so the Parties are just beginning the meet and confer process
            2    regarding this particular issue.
            3          F.     Other Orders
            4          The Parties agree that a protective order should be entered in this action to
            5    prevent the public disclosure of confidential business information. The Parties will
            6    submit a proposed stipulated protective order for the Court’s approval.
            7    11.   DISCOVERY CUT-OFF
            8          Plaintiffs propose that all discovery, including expert discovery, end on
            9    February 24, 2020, and also that any discovery motions must be noticed such that the
          10     hearing is on or before February 24, 2020.
          11           Defendants ASI, Ms. Liang, and Henry Chen propose that all discovery end on
          12     August 24, 2020. Defendants ASI and Ms. Liang contend this matter is very similar to
          13     the KEXIM Matter except that the discovery in this matter should be multiplied by
          14     four. Defendants contend that additional time for discovery should be provided
          15     because of the sheer volume of documents that the four Plaintiffs will likely produce,
          16     including the documents from the KSURE litigation.
          17     12.   EXPERT DISCOVERY
          18           Plaintiffs propose exchanging initial expert witness disclosures on December 16,
          19     2019, and any rebuttal disclosures on January 20, 2020.
          20           Defendant Henry Chen proposes exchanging initial expert witness disclosures
          21     on June 15, 2020, and any rebuttal disclosures on July 20, 2020.
          22     13.   DISPOSITIVE MOTIONS
          23           ASI and Ms. Liang may seek Summary Judgment on the Banks’ claims against
          24     them. Counsel for ASI, Ms. Liang, and the Banks are currently meeting and
          25     conferring on this issue in an attempt to obviate motion practice.
          26           Plaintiffs likewise intend to file a Motion for Summary Judgment on ASI’s
          27     affirmative defenses. Counsel for Plaintiffs and ASI will meet and confer before this
          28     Motion is filed.

Gibson, Dunn &
Crutcher LLP                                                  15
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 16 of 19 Page ID #:1803


            1          The Parties reserve the right to file summary judgment motions later in the case,
            2    after more discovery has taken place.
            3    14.   SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION (ADR)
            4          The Parties are open to participating in ADR. Pursuant to Local Rule 16-15.4,
            5    the Parties agree that engaging in private dispute resolution proceedings (Option 3) is
            6    best suited to the circumstances of this case.
            7    15.   TRIAL ESTIMATE
            8          Plaintiffs have demanded a jury trial. The Parties estimate the trial will last, at
            9    minimum, 4 weeks.
          10     16.   TRIAL COUNSEL
          11           Maurice Suh, Kahn A. Scolnick, and Vanessa Pastora of Gibson, Dunn &
          12     Crutcher LLP will try the case on behalf of Plaintiffs.
          13           Christopher B. Queally, Philip H. Lo, and Michael J. Wright of Gordon Rees
          14     Scully Mansukhani, LLP will try the case on behalf of ASI and Christine Liang.
          15           Max Chiang will represent Frances Chou at trial.
          16           Cathleen S. Huang and Robert I. Westerfield of Bowles & Verna LLP will try
          17     the case on behalf of Henry Chen.
          18           Bill Chen has not yet been served in this action.
          19           The Parties plan to call between 20-30 witnesses at trial.
          20     17.   INDEPENDENT EXPERT OR MASTER
          21           The Parties do not anticipate that this case will require an independent expert or
          22     master pursuant to Federal Rule of Civil Procedure 53.
          23     18.   TIMETABLE
          24           Please see attached the Parties’ Schedule of Pretrial and Trial Dates Worksheet.
          25     19.   OTHER ISSUES
          26           Many, if not most, of the witnesses are Korean and will require a translator if
          27     called to testify at a deposition or at trial. The Parties therefore anticipate requiring
          28

Gibson, Dunn &
Crutcher LLP                                                  16
                                       SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 17 of 19 Page ID #:1804


            1    more time than that set forth in Federal Rule of Civil Procedure 30(d) for deposing the
            2    foreign-language witnesses.
            3          The Parties have agreed to meet and confer regarding an allocation of costs for
            4    the translation of documents given that many documents produced will be in a foreign
            5    language. Further, the Parties will meet and confer about the potential use of
            6    deposition transcripts from the Depositions of HS Park and Charlie Shin taken in the
            7    KEXIM Matter in this matter.
            8          Plaintiffs, Henry Chen, and Frances Chou agree that this case does not otherwise
            9    involve complex or unusual issues.
          10           Defendants ASI and Ms. Liang believe the Parties should meet and confer about
          11     the use of the depositions of Harold Park and Charlie Shin in this matter.
          12     Dated: October 12, 2018                MAURICE SUH
                                                        MAURICE SUH
          13                                            KAHN A. SCOLNICK
                                                        VANESSA PASTORA
          14                                            GIBSON, DUNN & CRUTCHER LLP
          15
                                                        By:/s/ Maurice Suh
          16                                            Maurice Suh
          17                                            Attorneys for Plaintiffs
                                                        INDUSTRIAL BANK OF KOREA;
          18                                            NONGHYUP BANK; KEB HANA BANK;
                                                        KOOKMIN BANK
          19
          20
                 Dated: October 12, 2018                CATHLEEN S. HUANG
          21                                            ROBERT I. WESTERFIELD
                                                        BOWLES & VERNA LLP
          22
          23                                            By:/s/ Robert I. Westerfield
                                                        Robert I. Westerfield
          24
                                                        Attorney for Defendant
          25                                            HENRY CHEN
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                17
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
        Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 18 of 19 Page ID #:1805


            1    Dated: October 12, 2018                 MAX CHIANG
            2
                                                         By:/s/ Max Chiang
            3                                            Max Chiang
            4                                            Attorney for Defendant
                                                         FRANCES CHOU
            5
            6    Dated: October 12, 2018                 CHRISTOPHER B. QUEALLY
                                                         PHILIP H. LO
            7                                            GORDON REES SCULLY & MANSUKHANI
            8
                                                         By:/s/ Christopher B. Queally
            9                                            Christopher B. Queally
                                                         Philip H. Lo
          10
                                                         Attorney for Defendants
          11                                             ASI CORPORATION, ASI COMPUTER
                                                         TECHNOLOGIES, INC., AND CHRISTINE
          12                                             LIANG
          13
                                            SIGNATURE ATTESTATION
          14
                       I hereby attest that all other signatories listed, and on whose behalf the filing is
          15
                 submitted, concur in the filing’s content and have authorized the filing.
          16
                 Dated: October 12, 2018
          17
                                                         MAURICE SUH
          18                                             KAHN A. SCOLNICK
                                                         VANESSA PASTORA
          19                                             GIBSON, DUNN & CRUTCHER LLP
          20
                                                         By:Maurice Suh
          21                                             Maurice Suh
          22                                             Attorneys for Plaintiffs
                                                         INDUSTRIAL BANK OF KOREA;
          23                                             NONGHYUP BANK; KEB HANA BANK;
                                                         KOOKMIN BANK
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                 18
                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
Case 2:17-cv-07646-MWF-JPR Document 92 Filed 10/12/18 Page 19 of 19 Page ID #:1806
